

116 S4472 RS: Ensuring Network Security Act
U.S. Senate
2020-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 640116th CONGRESS2d SessionS. 4472IN THE SENATE OF THE UNITED STATESAugust 6, 2020Mr. Peters (for himself, Mr. Johnson, and Mr. Blunt) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationDecember 15, 2020Reported by Mr. Wicker, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend the Secure and Trusted Communications Network Reimbursement Program to include eligible telecommunications carriers and providers of educational broadband service, and for other purposes.1.Short titleThis Act may be cited as the Ensuring Network Security Act.2.Amendments to the Secure and Trusted Communications Networks Reimbursement ProgramSection 4 of the Secure and Trusted Communications Networks Act of 2019 (47 U.S.C. 1603) is amended—(1)in subsection (b)(1), by striking 2,000,000 and inserting 10,000,000; (2)in subsection (c)—(A)in paragraph (1)(A)—(i)in the matter preceding clause (i), by inserting , as defined in section 9 or as defined in the Report and Order of the Commission in the matter of Protecting Against National Security Threats to the Communications Supply Chain Through FCC Programs (FCC 19–121; WC Docket No. 18–89; adopted November 22, 2019) (in this section referred to as the Report and Order) and subsequently reported to the Commission in response to its February 26, 2020, Supply Chain Data Collection, and after services; (ii)in clause (i), by inserting were reported to the Commission in response to its February 26, 2020, Supply Chain Data Collection or after services that; and(iii)in clause (ii), by inserting were not reported to the Commission in response to its February 26, 2020, Supply Chain Data Collection or after services that; and(B)in paragraph (2)(A)—(i)in clause (i), by inserting was reported to the Commission in response to its February 26, 2020, Supply Chain Data Collection or after service that; and(ii)in clause (ii), by inserting was not reported to the Commission in response to its February 26, 2020, Supply Chain Data Collection or after service that; and(3)in subsection (d)(5)—(A)in subparagraph (A), by striking The Commission and inserting Subject to subparagraph (C), the Commission; and(B)by adding at the end the following:(C)Priority for allocationOn and after the date of enactment of this subparagraph, the Commission shall allocate sufficient reimbursement funds—(i)first, to approved applicants that have 2,000,000 or fewer customers, for removal and replacement of covered communications equipment, as defined in section 9;(ii)after funds have been allocated to all applicants described in clause (i), to approved applicants that are accredited public or private non-commercial educational institutions providing their own facilities-based education broadband service, as defined in section 27.4 of title 47, Code of Federal Regulations, or any successor regulation, for removal and replacement of covered communications equipment, as defined in the Report and Order; and(iii)after funds have been allocated to all applicants described in clause (ii), to approved applicants that are designated as eligible telecommunications carriers under section 214(e) of the Communications Act of 1934 (47 U.S.C. 214(e)) or affiliates of such a carrier, for removal and replacement of covered communications equipment, as defined in the Report and Order and subsequently reported to the Commission in response to its February 26, 2020, Supply Chain Data Collection..1.Short titleThis Act may be cited as the Ensuring Network Security Act.2.Amendments to the Secure and Trusted Communications Network Reimbursement ProgramThe Secure and Trusted Communications Networks Act of 2019 (47 U.S.C. 1601 et seq.) is amended—(1)in section 4 (47 U.S.C. 1603)—(A)in subsection (b)(1), by striking 2,000,000 and inserting 10,000,000; (B)in subsection (c)—(i)in paragraph (1)(A)—(I)in the matter preceding clause (i), by striking before;(II)by amending clause (i) to read as follows:(i)as defined in the Report and Order of the Commission in the matter of Protecting Against National Security Threats to the Communications Supply Chain Through FCC Programs (FCC 19–121; WC Docket No. 18–89; adopted November 22, 2019) (in this section referred to as the Report and Order); or; and(III)by amending clause (ii) to read as follows:(ii)as determined to be covered by both the process of the Report and Order and the Designation Orders of the Commission on June 30, 2020 (DA 20–690; PS Docket No. 19–351; adopted June 30, 2020) (DA 20–691; PS Docket No. 19–352; adopted June 30, 2020) (in this section collectively referred to as the Designation Orders);; and(ii)in paragraph (2)(A)—(I)by amending clauses (i) and (ii) to read as follows:(i)publication of the Report and Order; or(ii)in the case of covered communications equipment that only became covered pursuant to the Designation Orders, June 30, 2020; or; (C)in subsection (d)(5)—(i)in subparagraph (A), by striking The Commission and inserting Subject to subparagraph (C), the Commission; and(ii)by adding at the end the following:(C)Priority for allocationOn and after the date of enactment of this subparagraph, the Commission shall allocate sufficient reimbursement funds—(i)first, to approved applicants that have 2,000,000 or fewer customers, for removal and replacement of covered communications equipment, as defined in section 9 or as designated by the process set forth in the Report and Order;(ii)after funds have been allocated to all applicants described in clause (i), to approved applicants that are accredited public or private non-commercial educational institutions providing their own facilities-based educational broadband service, as defined in section 27.4 of title 47, Code of Federal Regulations, or any successor regulation, for removal and replacement of covered communications equipment, as defined in section 9 or as designated by the process set forth in the Report and Order; and(iii)after funds have been allocated to all applicants described in clause (ii), to any remaining approved applicants determined to be eligible for reimbursement under the Program.; and(D)by adding at the end the following:(k)LimitationIn carrying out this section, the Commission may not expend more than $1,900,000,000.; and(2)in section 9 (47 U.S.C. 1608), by amending paragraph (10) to read as follows:(10)Provider of advanced communications serviceThe term provider of advanced communications service—(A)means a person who provides advanced communications service to United States customers; and(B)includes—(i)accredited public or private noncommercial educational institutions providing their own facilities-based educational broadband service, as defined in section 27.4 of title 47, Code of Federal Regulations, or any successor regulation; and (ii)health care providers and libraries providing advanced communications service..December 15, 2020Reported with an amendment